Gilfillan, C. J.
At the common law, when a tenant for a fixed term, as for a year, held over after the expiration of his term, paying-rent, he was strictly a tenant at will, but as tenancies at will, from their uncertain nature, were not favored, there gradually grew up the requirement that, to terminate the tenancy, notice must be *231given of an intention to terminate at the end of the current period. So that, where the original term was one year, the tenancy, upon the holding over and payment and reqeipt of rent, became in effect one, not at will strictly, nor for a fixed term, but from year to year. So where the original term was for a stated less period than a year, as for one month, the tenancy became, upon holding over and payment of rent, a tenancy from month to month, with the right of reasonable notice of intention to terminate. The statute (1878, G. 13. ch. 75, § 40) fixes what in such cases shall be reasonable notice. Neither party can, without the consent of the other, terminate the tenancy except by such notice. Eastman v. Vetter, ante, p. 164, (58 N. W. 989.) Judgment reversed, and the court below will enter judgment on the findings of fact in favor of the plaintiff for the amount claimed in the complaint.
Judgment reversed.
Buck, J., absent, sick, took no part.
.{Opinion published 58 N. W. 990.)